

Minatura Gold
2514 Via De Pallon Cir.
Henderson, NV 89074


March 27, 2009
Paul Dias
President
Minatura Nevada, LLC




 
RE:
Membership Purchase Agreement- Minatura Nevada, LLC



Mr. Dias:


 
     This Letter of Intent will confirm the intent of the parties with respect
to the proposed membership purchase of 100% of the membership interests (the
“Membership Interest”) of Minatura Nevada, LLC (“MN”). On terms and conditions
mutually acceptable to Minatura Gold, and MN, the Membership Purchase will be
structured as a Membership Purchase whereby Minatura Gold will issue shares of
its common stock in exchange for the Membership Interest. The objective of our
discussion has been the execution and consummation, as soon as feasible, a
formal definitive Membership Purchase Agreement (together with all other
definitive documents pertaining thereto, collectively the "Agreement") between
Minatura Gold and MN which, among other things, would provide for the various
matters set forth below.
 


This letter neither constitutes a legally binding agreement nor creates any
rights or interests in favor of the parties, it being understood that any rights
and obligations which the parties may have, to each other, remain to be set
forth in the definitive Agreement described below, into which this letter and
all prior discussions shall merge.


The principal business of MN is to operate multiple gold mining operations in
Columbia. The Company’s strategy is to maintain a mining infrastructure at the
leading edge of technology by updating and enhancing multiple gold mining
concessions.


Minatura Gold is a public company with a class of common stock registered with
the Securities and Exchange Commission pursuant to Section 12g, and with its
common stock quoted on the  Over the Counter Bulletin Board under the current
symbol of BTTA.


1.  
Parties; Structure. The transaction will take the form of a Membership Purchase
between Minatura Gold and MN. At the Effective Time and upon the terms and
subject to the conditions of the Agreement, the Membership Interest will be
acquired by Minatura Gold, whereby Minatura Gold will operate the Assets of MN.



2.  
Consideration; Stock Issuance. Minatura Gold and MN will evaluate the existing
assets to determine the value of the Membership Interest to determine a final
acquisition valuation.

 

--------------------------------------------------------------------------------



 
3.  
Membership Purchase Agreement. The parties would proceed in good faith to
negotiate the terms of a mutually acceptable Agreement containing such
covenants, representations, warranties and conditions as are customary in
transactions of this type, but including the matters described herein. The
parties will use their best efforts to complete the Agreement and have the
Agreement approved by the parties managing members and Board of Directors by May
1, 2009.



4.  
Due Diligence. Minatura Gold and its attorneys, accountants and other
representatives will have full access to the books, records and technology of MN
to complete its due diligence investigation of MN before closing of the purchase
of the Membership interest.



5.  
Representations and Warranties. The Membership Purchase Agreement would contain
such representations and warranties with respect to the business, property and
financial condition of MN as may reasonably be required by Minatura Gold. In
turn, Minatura Gold would provide MN with certain representations and warranties
to the business, property and financial condition of Minatura Gold as may
reasonably be required by MN. These representations and warranties by both
Minatura Gold and MN would include, without limitation, matters such as the
following:



As to MN:


a.  
MN is duly organized and validly existing under the laws of the jurisdiction or
country of formation and has all requisite corporate power and authority to own
and hold its respective properties and conduct the business in which it is
engaged; holds all material licenses, permits and other authorizations from
governmental authorities needed to conduct its business; and all of the
outstanding shares of MN are duly authorized and validly issued, fully paid and
nonassessable.



b.  
MN has good and marketable title to all of its assets, and title is valid and
proper.



c.  
The financial statements of MN are true, correct and complete.



As to Minatura Gold:


a.  
Minatura Gold is duly organized and validly existing under the laws of the State
of Nevada and has all requisite corporate power and authority to own and hold
its respective properties and conduct the business in which it is engaged; holds
all material licenses, permits and other authorizations from governmental
authorities needed to conduct its business.



b.  
Minatura Gold has good and marketable title to all of its assets, and title is
valid and proper.



c.  
The audited financial statements of Minatura Gold as of and for the year ended
December 31, 2008, are true, and correct.

 

--------------------------------------------------------------------------------



 
6.  
Issuance of Shares. The shares issued in the Membership Interest Sale will be
issued in reliance on certain exemptions from registration provided by the
Securities Act of 1933 and are not intended to be registered with the Securities
and Exchange Commission.



7.  
Shareholder and Members Approval. The Sale of the Membership Interest will be
subject to approval by MN Members and a majority of Minatura Gold shareholders
will provide their approval to the Agreement. At the time of execution of the
Membership Purchase Agreement, MN and Minatura Gold’s affiliates, and Board of
Directors will agree to vote in favor of the merger.



8.  
Conditions. The Agreement will provide that the obligations of the respective
parties to complete the Agreement would be subject to the following conditions
together with such other conditions as may reasonably be required by each party:



Conditions Prior to MN Closing:


a.  
The Board of Directors of Minatura Gold shall have approved the Agreement.



b.  
A majority of shareholders of Minatura Gold shall have approved the Agreement.



c.  
There shall have been no material adverse change in the financial condition,
earnings or prospects of Minatura Gold.



d.  
MN shall complete such due diligence as is deemed by its management sufficient
to complete the Membership Acquisition.





Conditions Prior to Minatura Gold Closing:


a.  
The Managing Members and all Members of MN shall have approved the Membership
Sale.



b.  
There shall have been no material adverse change in the financial condition,
earnings or prospects of MN.



c.  
Minatura Gold shall complete such due diligence as is deemed by the Board of
Directors sufficient to complete the transaction.



d.  
MN’s Members shall have approved the Membership Interest Sale.



e.  
MN shall have provided Minatura Gold with a copy of its Financial Statements for
years ending December 31, 2007 and December 31, 2008; both prepared according to
US GAAP.

 

--------------------------------------------------------------------------------



 
9.  
Press Releases. The Parties will consult with each other prior to issuing any
press release or other public statement regarding the proposed transaction. It
is strictly understood by the Parties that the information contained herein is
confidential in nature and that no such public disclosure, other than as agreed
by the parties, shall be made by either party. Both parties understand that
Minatura Gold is subject to rules and regulations as are promulgated by the
Federal Securities Laws of the United States, and in an effort to avoid the
disclosure of material non-public information, the parties agree that upon
execution of this Letter of Intent, Minatura Gold will file a Form 8-K with the
Securities and Exchange Commission.



10.  
Disclosure. Minatura Gold and MN agree to take all reasonable precautions to
prevent any trading in Minatura Gold securities by their respective officers,
directors, employees, affiliates, agents or others having knowledge of the
proposed Asset Sale until the proposed Asset Sale has been disclosed to the
general public through the filing of a Form 8-K. The parties understand and
agree that until a press release is issued, if ever, or other public disclosure
has been made by Minatura Gold, neither party will disclose the fact that these
negotiations are taking place, except to professional advisors and to employees
of Minatura Gold and MN on a need-to­ know basis.



11.  
Continuation of Business. From the date of this letter of intent until the
expiration of the Exclusive Period, MN will con­tinue to operate its business in
the ordinary course and will not enter into any transaction or agreement or take
any action out of the ordinary course, including any transaction or commitment
greater than $25,000, any declaration of dividends, grants of new stock options
or issuance of new shares of stock or rights thereto without first notifying
Minatura Gold.



12.  
Exclusive Negotiations. MN agrees that from the date of this letter and until
such time as the transaction shall have been consummated or the parties shall
have agreed to terminate the negotiation of this transaction, it will not permit
any of its agents or representatives to, solicit, initiate or encourage
inquiries or proposals, or provide any information or participate in any
negotiations leading to any proposal concerning any Membership Purchase or
purchase of all or any substantial portion of the assets or shares of MN or any
merger or consolidation of MN with any third party.



13.  
Expenses. Whether or not the parties enter into the Agreement, all costs and
expenses incurred in connection with this Letter of Intent and the proposed
Asset Sale shall be paid by the party incurring such costs. If for any reason
the transaction is not consummated, neither party will have any claim against
the other with respect to such expenses.

 

--------------------------------------------------------------------------------



 
14.  
Nature of Negotiations. The parties understand that the negotiations described
in this letter are merely preliminary merger negotiations. This letter does not
constitute a binding agreement between Minatura Gold or MN.



15.  
Remedies. In the event of a termination of the negotiations by either party,
upon 24 hours written notice the other parties may not be entitled to any remedy
for such termination.  Notice shall be provided as follows:





Minatura Gold
2514 Via De Pallon Cir.
Henderson, NV 89074


Paul Dias
Minatura Nevada
c/o Stoecklein Law Group
402 W Broadway
Suite 690
San Diego, CA 92101


Please indicate your agreement to and acceptance of this letter of intent by
signing and returning the enclosed copy of this letter to the undersigned before
5:00 pm Pacific Standard Time on March 27th, 2009.




Very truly yours,




/s/ Stephen Causey                                                          
President
Minatura Gold


Agreed and accepted as of March 27th, 2009


Minatura Nevada






By: /s/ Paul Dias                                                          
Paul Dias


Its: Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
